PER CURIAM.
We affirm the summary judgment entered in favor of the defendants, the Abra-hams, upon a holding that a former owner of real property which has been twice sold and owned by other persons during an eight year period prior to the accident in question cannot be liable for an open and obvious and therefore patent design or construction defect (pillars obscuring view) involving ingress and egress from a shopping center driveway. See Grail v. Risden, 167 So.2d 610 (Fla. 2d DCA 1964), cert. denied, 174 So.2d 736 (Fla.1965).